Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communication filed 2/25/2021.  Claims 1-17, 19, 21 and 24 are pending for examination, the rejection cited as stated below.
Claim Rejections - 35 USC § 101 

2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

3.	Claims 13-17, 19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 13 defines an ”entity”. However, the body of the claim lacks definite structure indicative of a physical apparatus. Therefore, the claim as a whole appears to be nothing more than a “system” of software elements, thus defining functional descriptive material per se.  Claims 14-17, 19 and 21 are similarly rejected.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites “further determining a processing capacity of each new service instance, wherein the location information with the nearest access point is determined taking into account the processing capacity of each new service instance such that the nearest access point for one service instance additionally depends on the processing capacity of the service instance.”  
First of all, the recited “the location information with the nearest access point” lacks sufficient antecedent basis.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes any location information.
Secondly, it is unclear how a location information related to an existing access point can depend on a processing capacity.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes that the location information is determined using any method.
Finally, it is unclear how “the nearest access point”, which is an existing entity, can additional depends on the processing capacity of the service instance.”  Applicant is required to clarify. For the sake of the examination, the “such that…” portion is not given patentable weight. 
7.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites “the method according to claim 1, wherein determining location information comprises accessing a database where the nearest access point is stored for each service instance.” It  is unclear how an access point can be stored in a database.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes any relationship between an access point and a database.
8.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites “transmitting an override request requesting to override available access information in the subscriber database for the service instances providing said one type of service with location information present in the request for all subscribers requesting said one type of service, wherein the access information provides information where the mobile communications network connects to a packet switched wide area network.” The recited “the access information” lacks sufficient antecedent basis.  It is unclear whether the recited “the access information” refers to the available access information or the overridden access information or other access information.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes any access information.
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claims 1-11, 13-17, 19, 21 and 24 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by 3GPP TS 23.501 v15.2.0 (3rd Generation Partnership Project: Technical Specification Group Services and System Aspects; System Architecture for the 5G System; Stage 2”, submitted by IDS, hereafter “3GPP”).
As to claim 1, 3GPP discloses a method for operating a control entity (section "5.6.7 Application Function influence on traffic routing", Application Function, or “AF”)  configured to influence a selection of one service instance from a plurality of service instances provided by a distributed cloud system (section "5.6.7 Application Function influence on traffic routing", e.g.: "An AF may send requests to influence SMF routeing decisions for traffic of POU Session."; "The AF requests may influence UPF (re)selection and allow routeing user traffic to a local access to a Data Network (identified by a DNA/)"; "The AF may issue requests on behalf of applications not owned by the PLMN serving the UE. ... ", etc.;  See page 16, paragraph 1, “e.g., on a cloud infrastructure”), each service instance providing a predefined service to a data packet flow of a user entity connected to a mobile communications network (see citation above), the method comprising:
monitoring a creation of new service instances providing the predefined service in the distributed cloud system, wherein for each new service instance a corresponding location in the distributed cloud system is determined (section "5.6.7 Application Function influence on traffic routing", e.g.:" ... the AF may request to get notified about events related with POU Sessions."; "The AF requests that target existing or future POU Sessions"; section "5.13 Support for Edge Computing"; section "6.2.5 NEF" (The Network Exposure Function, NEF),
determining, for each of the newly created service instances, location information indicating for each service instance a corresponding nearest access point to the mobile communications network (section "5.13 Support for Edge Computing", e.g.: "Edge computing enables operator and 3rd party services to be hosted close to the UE's access point of attachment, so as to achieve an efficient service delivery through the reduced end-to-end latency and load on the transport network.", also, e.g.:" The 5G Core Network selects a UPF close to the UE and executes the traffic steering from the UPF to the local Data Network via a N6 interface. This may be based on the UE's subscription data, UE location, the information from Application Function (AF) as defined in clause 5.6.7, policy or other related traffic rules."; section "6.2.5 NEF" (The Network Exposure Function, NEF)),
transmitting the location information to the mobile communications network requesting
to take into account the transmitted location information for a selection of a user plane entity configured to transmit at least a user data plane of the data packet flow between the user
entity and one of the service instances (e.g.:" For AF interacting with PCF directly or via NEF, the AF
requests may contain the information as described in the Table 5.6.7-1:", incl. "Table 5.6.7-1: Information element contained in AF request", e.g. "Potential Locations of Applications"; "Indicates potential locations of applications, represented by a list of DNAl(s). "; "The potential locations of applications can be represented by AF-Service-Identifier."; page 80, bottom, e.g.: "When the AF request is for influencing SMF routing decisions, the information is to identify the traffic to be routed).
	As to claim 13, see similar rejection to claim 1.
	As to claim 24, see similar rejection to claim 1.
As to claim 2, 3GPP discloses the method according to claim 1, wherein the creation of all new service instances providing different types of services is monitored (pages 79-83, section "5.6.7 Application Function influence on traffic routing", e.g.:" ... the AF may request to get notified about events related with POU Sessions."; "The AF requests that target existing or future POU Sessions"; section "5.13 Support for Edge Computing"; section "6.2.5 NEF" (The Network Exposure Function, NEF), wherein the location information is determined and transmitted for each service instance and for each type of the different types of services (pages 126-127, section "5.13 Support for Edge Computing", e.g.: "Edge computing enables operator and 3rd party services to be hosted close to the UE's access point of attachment, so as to achieve an efficient service delivery through the reduced end-to-end latency and load on the transport network.", also, e.g.:" The 5G Core Network selects a UPF close to the UE and executes the traffic steering from the UPF to the local Data Network via a N6 interface. This may be based on the UE's subscription data, UE location, the information from Application Function (AF) as defined in clause 5.6.7, policy or other related traffic rules."; section "6.2.5 NEF" (The Network Exposure Function, NEF), wherein each service instance can also be considered a type).
	As to claim 14, see similar rejection to claim 2.
As to claim 3, 3GPP discloses the method according to claim 1, wherein monitoring the
creation of new service instances comprises
transmitting a request to the distributed cloud system requesting that the control entity be informed each time a new service instance is created in the distributed cloud system (pages 79-83, section "5.6.7 Application Function influence on traffic routing", e.g.:" ... the AF may request to get notified about events related with POU Sessions."),
receiving a response to the transmitted request, the response comprising the new service
instance and its location in the distributed cloud system (pages 79-83, section "5.6.7 Application Function influence on traffic routing"; pages 126-127, section "5.13 Support for Edge Computing"; page 178, section "6.2.5 NEF" (The Network Exposure Function, NEF); see also see D2, section "5.13 Support for Edge Computing"; section "7.2.8 NEF Service”).
	As to claim 15, see similar rejection to claim 3.
As to claim 4, 3GPP discloses the method according to claim 1, wherein the location information is transmitted to an exposure entity configured to expose services provided by the mobile communications network (pages 79-83, section "5.6.7 Application Function influence on traffic routing"; pages 126-127, section "5.13 Support for Edge Computing"; page 178, section "6.2.5 NEF" (The Network Exposure Function, NEF)).
	As to claim 16, see similar rejection to claim 4.
As to claim 5, 3GPP discloses the method according to claim 4, wherein transmitting the
location information comprises transmitting an influence request to the exposure entity, the
request comprising a service identifier identifying the service and an access identifier identifying
the nearest access point (pages 79-83, section "5.6.7 Application Function influence on traffic routing"; pages 126-127, section "5.13 Support for Edge Computing"; page 178, section "6.2.5 NEF" (The Network Exposure Function, NEF).
	As to claim 17, see similar rejection to claim 5.
As to claim 6, 3GPP discloses the method according to claim 3, wherein, when the response is received from the cloud distributed system, it is checked whether the new service instance is provided for a service requiring traffic optimization, wherein the location information is only transmitted to the mobile communications network when it is confirmed that the new service instance is provided for a service requiring traffic optimization (pages 79-83, section "5.6.7 Application Function influence on traffic routing"; pages 126-127, section "5.13 Support for Edge Computing"; page 178, section "6.2.5 NEF" (The Network Exposure Function, NEF)).
As to claim 7, 3GPP discloses the method according to claim 1, wherein the nearest access point in the location information is determined based on at least one of the following:
the nearest access point based on geographical coordinates of the access point and of the
service instance,
the nearest access point based on metrics of a routing protocol used to route the user data plane between the service instance and the access point (Section 5/13 Support for Edge Computing, “Edge computing enables operator and 3rd party services to be hosted close to the UE's access point of attachment, so as to achieve an efficient service delivery through the reduced end-to-end latency and load on the transport network...The 5G Core Network selects a UPF close to the UE and executes the traffic steering from the UPF to the local Data Network via a N6 interface. This may be based on the UE's subscription data, UE location, the information from Application Function (AF) as defined in clause 5.6.7, policy or other related traffic rules.”),
the nearest access point based on latency measurements carried out on the user data plane.
As to claim 19, see similar rejection to claim 7.
As to claim 8, 3GPP discloses the method according to claim 1, further determining a processing capacity of each new service instance (Section 5.19), wherein the location information with the nearest access point is determined taking into account the processing capacity of each new service instance such that the nearest access point for one service instance additionally depends on the processing capacity of the service instance (see 112 rejection and Examiner’s interpretation above.  See citation in rejection to claim 1 above).
As to claim 9, 3GPP discloses the method according to claim 1, wherein determining location information comprises accessing a database where the nearest access point is stored for each service instance (see 112 rejection and Examiner’s interpretation above.  See section 5.17.1.1).
As to claim 10, 3GPP discloses the method according to claim 1, further determining a subscriber information of the user entity, wherein the nearest access point depends on the subscriber information and is determined taking into account the nearest subscriber information (Section 5/13 Support for Edge Computing, “Edge computing enables operator and 3rd party services to be hosted close to the UE's access point of attachment, so as to achieve an efficient service delivery through the reduced end-to-end latency and load on the transport network...The 5G Core Network selects a UPF close to the UE and executes the traffic steering from the UPF to the local Data Network via a N6 interface. This may be based on the UE's subscription data, UE location, the information from Application Function (AF) as defined in clause 5.6.7, policy or other related traffic rules).
As to claim 11, 3GPP discloses a method for operating an exposure entity configured to expose different type of services provided to a mobile entity through a mobile communications network, wherein each type of service is provided by a plurality of service instances located in a distributed cloud system, the method comprising:
receiving a request from a control entity configured to influence a selection of one service instance from the plurality of service instances for one type of service, the request comprising location information indicating for one of the service instances a corresponding nearest access point to the mobile communications network (see citation in rejection to claim 1), 
transmitting a request to a subscriber database of the mobile communications network requesting the subscriber database to use the location information for all subscribers requesting the use of said one type of service (see citation in rejection to claim 1, saving to a database is implied).
As to claim 21, see similar rejection to claim 11.
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP, as applied to claim 11 above, and further in view of Niska et al (US 20080227468).
As to claim 12, 3GPP discloses the method according to claim 11, wherein transmitting a
request to the subscriber database comprises transmitting an override request requesting to override available access information in the subscriber database for the service instances providing said one type of service with location information present in the request for all subscribers requesting said one type of service (section 5.3.4.1.1, last paragraph; each service instance can be considered a type), but does not expressly disclose wherein the access information provides information where the mobile communications network connects to a packet switched wide area network (see 112 rejection and Examiner’s interpretation above).  Niska discloses access information where the mobile communication network connects to a packet switched wide area network (claim 8).
	Before the effective filing date of the invention, it would have been obvious for an ordinary skilled  the art to combine 3GPP with Niska.  The suggestion/motivation of the combination would have been to connect to support unlicensed radio connection (Niska, claim 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA FAN/Primary Examiner, Art Unit 2458